Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in responsive to amendments filed on 2/5/21. Claims 1-5 and 10-12 are amended. Claim 13 is newly added. Claims 1-13 are pending.

Drawings
The Examiner contends that the drawings submitted on 11/26/19 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al (US 20170251515 A1) hereinafter Altman, in view of Parkvall et al (US 20170331577 A1) hereinafter Parkvall, and further in view of Kennard (US 20140378047 A1). 

Regarding claim 1, Regarding claim 1, Altman discloses an SDN communication system comprising a plurality of white boxes and a plurality of servers, white boxes and a plurality of servers connected there-between by high-bandwidth channels, wherein the SDN communication system's control is programmable and the underlying infrastructure is abstracted from applications and network services (cellular network interfaces in field unit A may be instructed to act as a bonded broadband wireless router in both the uplink and downlink also assessing a WiFi hotspot for certain (or all) computing devices in its vicinity) (paragraph [0119]), is forwarded after it has been re-arranged based on pre-defined criteria (prioritization of services or users or operators or locations or any other criteria) (paragraphs [0049] and [0050]).
Altman does not explicitly disclose wherein said SDN communication system is configured to provide services to a plurality of mobile elements, and wherein said SDN communication system is characterized in that all traffic being forwarded to said plurality of mobile elements, and/or to a plurality of broadband communication elements or to enterprises, is forwarded via a single unified cloud.
 wherein said SDN communication system is configured to provide services to a plurality of mobile elements, and wherein said SDN communication system is, (see paragraph [0032]) characterized in that:
a)    all traffic being forwarded to said plurality of mobile elements, and/or to a plurality of broadband communication elements or to enterprises, is forwarded via a single unified cloud; (see paragraphs [0007], [0929], and [0930]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Parkvall into the teachings of Altman.
One would have been motivated to do so, in order to enable the LTE-NX dual connectivity and possibly the stand-alone NX operation, as taught by Parkvall.
Altman-Parkvall does not explicitly disclose 
b)    said single unified cloud being a software based centralized control, extending from a first end comprising a plurality of end-users to a second end comprising a core network, covering a last mile sub-network, a metro sub-network and an edge sub network.
In an analogous art Kennard discloses a single unified cloud being a software based centralized control, extending from a first end comprising a plurality of end-users to a second end comprising a core network, covering a last mile sub-network, a metro sub-network and an edge sub network (see paragraph [0031]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Kennard into the teachings of Altman-Parkvall.

Furthermore, Parkvall discloses  flows of traffic arriving at said first end for conveyance towards said second end are rearranged at said first end based on pre-defined criteria, and are then conveyed towards said second end in their rearranged forms throughout the single unified cloud (Parkvall, paragraphs [00432] and [0930]).

Regarding claim 2, Altman-Parkvall-Kennard discloses SDN communication system, wherein said single unified cloud is configured to enable provisioning of metro and/or mobility and/or broadband services via a said metro sub-network, wherein said metro subsystem comprises distributed metro cloud (broadband wireless router in both the uplink and downlink also assessing a WiFi hotspot for certain (or all) computing devices in its vicinity) (Altman, paragraph [0119]).

Regarding claim 3, Altman-Parkvall-Kennard discloses SDN communication system, wherein said single unified cloud is configured to enable provisioning of edge and/or aggregating and/or core services via said metro sub-network, wherein said metro subsystem comprises a centralized core cloud (Altman, paragraph [0105]).

Regarding claim 4, Altman-Parkvall-Kennard discloses SDN communication system, further comprising one or more buffers located at a respective white box of said plurality of white boxes or a server configured to buffer micro bursts of received traffic (Altman, paragraphs [0069] and [0128]). 

Regarding claim 5, Altman-Parkvall-Kennard discloses SDN communication system, further comprising at least one router located at a respective white box of said plurality of white boxes or a server for hairpinning traffic received from the plurality of mobile elements and/or the plurality of broadband communication elements and/or the enterprises, conveyed via said single unified cloud, before leaving the single unified cloud towards said core network (Altman, paragraphs [0071] and [0119]). 

Regarding claim 6, Altman-Parkvall-Kennard discloses SDN communication system, further comprising a processor operative to add one or more indications to communication packets included in traffic flows being routed in the SDN communication system (Altman, paragraph [0028]). 

Regarding claim 7, Altman-Parkvall-Kennard discloses SDN communication system, wherein the one or more indications are associated with at least one respective characteristic of said communication packets (Altman, paragraphs [0003] and [0017]).

Regarding claim 8, Altman-Parkvall-Kennard discloses SDN communication system, wherein the at least one respective characteristic of said communication packets is a member of a group that consists of: 
(Altman, paragraphs [0012] and [0048]). 
customer service level agreement associated with traffic to which communication packets belong (a service level agreement (SLA)) (Altman, paragraphs [0004] and [0050]); 
service type of traffic to which communication packets belong (a service type) (Altman, paragraph [0132]); and 
protocol type associated with traffic to which communication packets belong (loading to a certain extent with certain traffic type or application or packet types or protocol types).

Regarding claim 9, Altman-Parkvall-Kennard discloses SDN communication system, further comprising a processor configured to re-arrange traffic received, so that at least one of the traffic flows comprises only communication packets that meet one or more pre-defined criteria (prioritization of services or users or operators or locations or any other criteria) (Altman, paragraphs [0049] and [0050]).

Regarding claim 10, Altman-Parkvall-Kennard discloses SDN communication system, wherein said processor configured to re-arrange traffic so that at least one of the traffic flows comprises only communication packets that meet one or more pre-defined criteria, is located at, at least one end of the single unified cloud to enable forwarding traffic in re-arranged flows throughout the single unified cloud (Altman, paragraphs [0049] and [0050]).

Regarding claim 11, Altman-Parkvall-Kennard discloses SDN communication system, further comprising a processor configured to re-arrange traffic so that at least one of the traffic flows comprises only communication packets that meet one or more pre-defined criteria, is located between said metro network part and said edge network part of the single unified cloud to enable retrieving packets from their respective re-arranged traffic flows and insert them at different re-arranged flows for their conveyance throughout the remaining of their path within said single unified cloud (de-allocation of computing resources, or de-allocation of connectivity resources or de-allocating or re-arrangement of networking topologies and resources may be provisioned and configured in real time or near real time, even from remote by one or more virtualization managers) (Altman, paragraph [0136]).

Regarding claim 12, Altman-Parkvall-Kennard discloses SDN communication system, further comprising at least two processors each configured to re-arrange traffic flows so that at least one of the traffic flows comprises only communication packets that meet one or more pre-defined criteria, wherein at least one of the two processors is located at, at least one end of the single unified cloud and at least one other of the at least two processors is located within the single unified cloud to enable retrieving packets from their respective re-arranged traffic flows to different re-arranged flows for their conveyance throughout the remaining of their path within that single unified cloud, thereby providing an end-to-end management of the traffic being conveyed (Altman, paragraph [0136]).

Regarding claim 13, Altman-Parkvall-Kennard discloses SDN communication system, wherein said predefined criteria is based on one or more pre-defined criteria selected from among a group that consists of: slicing traffic per security level required; slicing traffic per customer SLA; slicing traffic per service type; and slicing traffic per protocol (Parkvall, paragraphs [0236], [0252], and [0256]).

Conclusion
Applicant's arguments filed 2/5/21 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TESFAY YOHANNES/ 4/10/21Primary Examiner, Art Unit 2441